     Case 1:19-cv-00206-DAD-EPG Document 44 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11
     JOHN PAUL JONES MURPHY,                               Case No. 1:19-cv-00206-DAD-EPG (PC)
12
                                             Plaintiff, ORDER RE: PLANITIFF’S LETTER TO
13                                                      COURT DATED JUNE 11, 2020
                    v.
14                                                         ORDER DIRECTING CLERK TO SEND
                                                           PLAINTIFF ORIGINAL COPY OF ECF NO.
15   R. RODRIGUEZ, et al.,                                 42

16                                        Defendants. (ECF NO. 43)

17

18         John Paul Jones Murphy (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20         On June 15, 2020, Plaintiff filed a letter to the Court, which is dated June 11, 2020. (ECF

21   No. 43). Plaintiff appears to allege that he requested access to copying services, but was told that

22   the earliest he could have access was July 21, 2020. As his reply was due June 20, 2020, Plaintiff

23   filed his reply using his original documents and only copies.

24         Accordingly, Plaintiff asks the Court to make a copy for itself and the Attorney General’s

25   Office, to serve the parties, and to return Plaintiff’s original documents for his own records.

26   Plaintiff also asks the Court to contact his institution of confinement and to assist him with

27   gaining access to necessary legal research and supplies.

28
                                                       1
     Case 1:19-cv-00206-DAD-EPG Document 44 Filed 06/17/20 Page 2 of 2

 1         Plaintiff’s requests will be granted in part. Plaintiff’s reply has been docketed, and defense

 2   counsel has received an electronic copy of the filing. The Court will relieve Plaintiff of the

 3   obligation to serve Plaintiff’s reply on defendants.

 4         Additionally, the Court finds good cause to direct the Clerk to send Plaintiff the original

 5   copy of Plaintiff’s reply (ECF No. 42).

 6         However, the Court will not order that Plaintiff get special access to the legal supplies and

 7   services. Due to the COVID-19 pandemic, many inmates have limited access to legal research

 8   and supplies. If Plaintiff is unable to meet a court deadline due to the limited access, he may file

 9   a motion for an extension of time.1

10         Accordingly, based on the foregoing, IT IS ORDERED that:

11               1. Plaintiff’s requests are granted in part and denied in part.

12               2. Plaintiff’s filing of the reply will constitute service of the reply on defendants.

13               3. The Clerk of Court is directed to send Plaintiff the original copy of his reply (ECF

14               No. 42). If the Clerk is unable to send the original copy, the Clerk is directed to send

15               Plaintiff a copy instead.

16
     IT IS SO ORDERED.
17

18      Dated:        June 16, 2020                                        /s/
19                                                                  UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27
            1
                The Court notes that Plaintiff does not have to file a reply to Defendants’ answer.
28
                                                                2
